735 N.W.2d 211 (2007)
In re Ryan Cody SCHOTT and Spencer Jordan Schott, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Laura Schott, Respondent-Appellant, and
Jeffrey Schott, Respondent.
Docket No. 134427. COA No. 274170.
Supreme Court of Michigan.
July 27, 2007.
On order of the Court, the application for leave to appeal the June 19, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.